899 A.2d 35 (2006)
278 Conn. 907
Mark BROWN et al.
v.
BRIGHT CLOUDS MINISTRIES, INC., et al.
Mark Brown et al.
v.
T.N.T. Limited Liability Company et al.
Supreme Court of Connecticut.
Decided April 25, 2006.
William F. Gallagher and Hugh D. Hughes, in support of the petition.
Andrew S. Turret, New Haven, in opposition.
The petition by the named plaintiff, Mark Brown, for certification for appeal from the Appellate Court, 94 Conn.App. 181, 891 A.2d 999 (2006), is denied.
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.